DETAILED ACTION
This correspondence is in response to the communications received August 24, 2022.  Claims 1-13 and 15-21 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

Please cancel claims 22-30.  Claims 22-30 are directed to an unelected and non-examined claim grouping, and the election was made without traverse on May 4, 2022.



REASONS FOR ALLOWANCE
Claims 1-13 and 15-21 are allowed. 

The following is an Examiner's statement of reasons for allowance: The leadframe package with a particular lead arrangement as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, 8 and 17, the prior art discloses a leadframe package with a particular lead arrangement with exposed leads, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the limitation(s) of,
(for claim 1) “a conductive terminal extending from the mold compound housing, the conductive terminal including a copper portion exposed from a plating portion of the conductive terminal; and
an insulative coat covering the mold compound housing and at least a portion of the conductive terminal including the copper portion.”, and
(for claim 8) “wherein the conductive terminal comprises an exposed area at which a copper portion of the conductive terminal is exposed through a plating portion of the conductive terminal, and wherein the insulative coat covers the exposed area.”,
(for claim 17) “the conductive terminal including a copper portion exposed from a plating portion of the conductive terminal; and 
a coat covering a surface of the plastic housing and the copper portion.”

Fig. 10 of the Applicant discloses this claimed feature where the leads are plated except for areas 114 and 116 (¶ 0043), where 112 covers 114, shown below.

    PNG
    media_image1.png
    406
    661
    media_image1.png
    Greyscale


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893